Citation Nr: 0511890	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  96-00 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
condition.

2.  Entitlement to service connection for a skin condition.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel
INTRODUCTION

The veteran served on active duty from March 1943 to December 
1943.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the benefits sought on 
appeal.

The original claims folder is unavailable and is presumed 
lost.  A rebuilt claims folder is before the Board.

The veteran testified before the undersigned Veterans Law 
Judge in an April 1999 hearing held in Washington, D.C.  The 
transcript has been obtained and associated with the claims 
folder.

The matter was previously before the Board in May 1999 and 
remanded for further development and adjudication.  The 
claims have been returned to the Board.

The claim of entitlement to service connection for a skin 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal decided herein has been 
obtained.

2.  There is no competent and probative medical evidence of 
record which establishes that the veteran currently has a 
psychiatric disorder.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
service nor may a psychosis be presumed to have been so 
incurred. 38 U.S.C.A. §§ 1110, 1112, 1154, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  

The VCAA revises VA's obligations in two significant ways.  
First, VA has a duty to notify the appellant of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 
5103 (West 2002).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).

VA issued regulations to implement the VCAA in August 2001.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  

VA specified that except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), the amended regulations otherwise 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  66 Fed. Reg. 
45,620.  

In its discussion of the scope and applicability of the 
regulations, VA stated that except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  VA went on to state that it would apply the new 
regulations to any claim pending but not decided by VA as of 
November 9, 2000.  Id.

The Board has given consideration to the provisions of the 
VCAA as they apply to this case, and has determined that they 
do apply.  See Holliday v. Principi, 14 Vet. App. 280, 282-83 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

The Board has considered whether the requirements of the VCAA 
have been fulfilled.  First, there is no issue as to the 
substantial completeness of the application.  38 U.S.C.A. 
§ 5102 (West 2002).  The August 1994 claim appeared 
substantially complete on its face.  The veteran has clearly 
identified the disability in question and the benefit sought.  
Further, he referenced the bases for the claim.  

Second, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b).  The veteran has been advised of 
the type of evidence lacking to demonstrate entitlement to 
the benefit sought with the March 1995 rating decision, the 
November 1995 statement of the case (SOC), the April 1996, 
January 1998, and July 2004 supplemental statements of the 
case (SSOC), the June 1999 development letter, and the April 
2002 and July 2004 letters explaining the provisions of the 
VCAA.  

The April 2002 and July 2004 letters clearly indicated what 
type of evidence was necessary to establish service 
connection for a psychiatric disorder.  The letters 
specifically provided the veteran with notice of the VCAA, 
explained the respective rights and responsibilities under 
the VCAA and asked him to provide VA with any evidence or 
information he had pertinent to his appeal.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  
Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c). In response to the 
April 2002 VCAA letter, the veteran indicated that he 
received all his treatment at the VA Medical Center (VAMC).  
He stated that he had received no private medical treatment.  
Additional outpatient treatment records from the New York 
VAMCs, to include Brooklyn, New York, and St. Alban's have 
been associated with the claims folder.  Attempts to obtain 
VA outpatient treatment records from the Bronx VAMC resulted 
in a negative response.  Reports of VA medical examination 
dated in 1995 and 2002 have been associated with the claims 
folder.   The veteran presented testimony before the RO in 
March 1996 and the undersigned Veterans Law Judge in April 
1999.  The transcripts have been associated with the claims 
folder.

There is no indication that there is any other probative 
evidence available that has not been obtained concerning the 
issue on appeal.  The veteran was clearly advised as to which 
portion of evidence is to be provided by him and which 
portion is to be provided by VA.  The requirements of the 
VCAA have been satisfied, and there is no additional evidence 
that needs to be provided.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Every possible avenue of assistance has been explored, and 
the veteran has had ample notice of what might be required or 
helpful to his case.  VA has satisfied its duties to inform 
and assist the appellant in this case.  Further development 
and further expending of VA's resources is not warranted.  

Given that the veteran has been fully advised of his rights 
and responsibilities under the VCAA, that he has had in 
excess of eight months to respond to the July 2004 VCAA 
notice, and that the appellant has given no indication of 
additional evidence that has not been obtained, the Board has 
concluded that VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

In any event, revisions to 38 U.S.C.A. § 5103 contained in 
the recently-enacted Veterans Benefits Act of 2003, which 
was made effective retroactively to November 9, 2000, the 
effective date of the VCAA, specify that VA is not 
prohibited from making a decision on a claim before the 
expiration of the one-year period after a notice to the 
veteran and his representative of the information needed to 
complete an application for benefits.  See the Veterans 
Benefits Act of 2003, P.L. 108-183, § ___, 117 Stat. 2651, 
___ (Dec. 16, 2003) [to be codified at 38 U.S.C. § 5103(b)].  
As noted above, there is no deficiency in the veteran's case 
at hand, nor would there be otherwise by operation of the 
new law.  

A VA examination is not necessary in the instant case. 
38 U.S.C.A. § 5103A(d).  There is sufficient medical evidence 
to make a decision on the claim.  Id.   The Board finds that 
there will be no prejudice to the appellant if the Board 
decides his appeal at this time and the Board will, 
therefore, proceed to consider the appellant's claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Finally, it is noted that the United States Court of Appeals 
for Veterans Claims (CAVC) decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  A 
substantially complete application was received in August 
1994.  Thereafter, in the March 1995 rating decision, the RO 
denied the claim.  Only after that rating action was 
promulgated did the AOJ provide specific VCAA notice, in 
April 2002 and July 2004, to the claimant regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.  See the 
references to the documents issued to the veteran set out 
above.  Because the VCAA notice in this case was not provided 
to the appellant prior to the initial AOJ adjudication 
denying the claim, the timing of the notice does not comply 
with the express requirements of the law as found by the CAVC 
in Pelegrini II.

In Pelegrini II, the CAVC recognized that where pre-initial-
AOJ adjudication notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice because an initial AOJ adjudication had already 
occurred.  Instead, the appellant has the right to VCAA 
content-complying notice and proper subsequent VA process.  
Pelegrini II, 18 Vet. App. at 120.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to return of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not be prejudicial error to the veteran.  

The current decision in Pelegrini II noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has noted, the veteran has already been 
afforded numerous opportunities to submit additional 
evidence.  

It appears to the Board that the claimant has indeed 
been notified that he should provide or identify any and 
all evidence relevant to the claim.  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, the Board concludes 
that any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.   The April 2002 and July 2004 notices 
specifically requested the veteran to submit any 
evidence he had regarding the matter at issue.  Also, 
the Board notes that the medical records collectively 
address the relevant question in this case.  

It is the opinion of the Board that the veteran has been 
given VCAA-content complying notice in this case.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Following adequate VCAA notice, the veteran has been afforded 
proper VA process.  The veteran was provided with a 
supplemental statement of the case in July  2004.  This 
supplemental statement of the case considered the recently 
submitted evidence and readjudicated the claim.  The veteran 
was provided with the reasoning behind the decision to 
continue the denial of service connection for a psychiatric 
disorder.  

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  


Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  Certain chronic 
disabilities, such as psychoses, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A.§§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  In order for 
service connection to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.

Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical 
data or other rationale to support his opinion."  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  The use of the word 
"possible" makes an opinion speculative in nature.  See 
Bostain v. West, 11 Vet. App. 124 (1998).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  However, if the preponderance of the evidence is 
against the claim, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Analysis

The veteran claims that he is entitled to service connection 
for a psychiatric disorder.  Specifically, he contends that 
his discharge for lack of adaptability for military service 
was indicative of a psychiatric condition.

The Board has reviewed all the evidence of record, to 
include, but not limited to, service medical and personnel 
records, VA outpatient treatment records dated between 1994 
and 2002, reports of VA examination dated in 1995 and 2002, 
transcripts from the October 1996 and April 199 hearings, and 
contentions of the veteran.  In light of the relevant laws 
and regulations, the Board finds that service connection is 
not warranted for a psychiatric disorder.

In order to establish service connection for a disability, 
the veteran a must submit (1) medical evidence of a current 
psychiatric disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current psychiatric disability and the 
in-service disease or injury.  Pond, supra.  The veteran 
fails to satisfy the threshold requirements enumerated in the 
inquiry set forth above.  

As one of the bases for his service connection claim, the 
veteran has asserted that he was diagnosed with 
psychoneurosis during his military service.  He further 
contends that he presently suffers from the same 
manifestations.  While the veteran's service medical records 
do reveal that he was diagnosed with a psychoneurosis in 
November 1943, the examiner indicated that it was manifested 
by stammering and anxiety due to marginal intelligence and 
illiteracy.  Depression noted in November 1943 was associated 
with mild homesickness.  A December 1943 separation was 
negative for complaints or diagnoses of a psychiatric 
disorder.  The veteran was discharged for a lack of 
adaptability for military service.

The veteran has testified that he has been nervous and 
anxious his whole life.  There is no indication that the 
veteran sought treatment post-service for a psychiatric 
disorder.  However, a December 1999 CT scan of the brain 
showed cerebral atrophy.  The veteran was subsequently 
diagnosed with Alzheimer's type dementia in 2000.  This is 
not a psychiatric disorder, but a progressive degenerative 
disease of the brain, the onset of which is usually late in 
middle life.  See Stedman's Medical Dictionary 509 (27th ed. 
2000).  

A VA examination is not necessary in the instant case, as 
there is no evidence of a current psychiatric disorder.  
38 U.S.C.A. § 5103A(d).  Further, in the absence of proof of 
a present disability, there is no valid claim presented.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Despite the veteran's sincere beliefs that he has a 
psychiatric disorder as result of his active duty service, he 
is not competent to offer a medical opinion.  Espiritu, 
supra.  The evidence is not in relative equipoise.  The 
preponderance of the evidence is against the claim, and must 
therefore be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert, supra.   
 


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.


REMAND

The veteran contends that he is entitled to service 
connection for a skin condition.  A preliminary review of the 
record reveals the matter is not ripe for appellate 
disposition.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the CAVC for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, requires VA to inform a claimant of 
which evidence VA will provide and which evidence a claimant 
is to provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
VCAA letters were mailed to the veteran in April 2002 and 
July 2004.

The veteran's service medical records reveal that in June 
1943 he was treated for trichophytosis corporis, moderately 
severe, of the right foot.  Also in June 1943, the veteran 
was diagnosed with dermatitis of the body.  In July 1943, the 
veteran was treated for tinea circinata, acute, moderately 
severe, cause undetermined.  

Post-service, upon VA examination in February 1995, the 
veteran was diagnosed with idiopathic guttate hypomelanosis.  
VA outpatient treatment records dated between 1994 and 2002 
contain multiple diagnoses of onychomycosis.  An entry dated 
in 1997 notes this condition was of a 10 year duration.   

Based on the foregoing, the Board finds that a VA examination 
is necessary to render a determination on the merits of the 
veteran's claim.  38 U.S.C.A. § 5103A(d).  A VA examination 
is necessary when the claims file contains competent evidence 
that the veteran has a current disability and there is an 
indication that the disability or symptoms may be associated 
with the veteran's military service, but does not contain 
sufficient medical evidence to make a decision on the claim.  
Id.  

Upon remand, the veteran should be scheduled for a VA 
examination for the express purpose of rendering a 
determination on whether a skin condition, to include 
onychomycosis, is related to the veteran's active duty 
service.  The examiner is asked to render an opinion with 
regard to the specific questions set forth in the numbered 
paragraphs below.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the Veterans Benefits 
Administration (VBA) AMC for further action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the VBA 
AMC.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2.  The VBA AMC should arrange for a VA 
dermatology examination of the veteran or 
other available appropriate medical 
specialist examination, including on a 
fee basis if necessary, for the purpose 
of ascertaining the presence, nature and 
etiology of the claimed skin condition.   

The claims file must be made available to 
and pertinent documents therein reviewed 
by the examiner in connection with the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review and reviewed in conjunction with 
the examination.  Any further indicated 
special studies must be conducted.  

The examiner is asked to render opinions 
as to the following: whether a skin 
condition, to include onychomycosis, is 
at least as likely as not related to the 
veteran's active duty service.  The 
examiner is asked to make specific 
reference to the veteran's service 
medical records, which contain diagnoses 
of: trichophytosis corporis, moderately 
severe, of the right foot; dermatitis of 
the body; and tinea circinata, acute, 
moderately severe, cause undetermined.  

3.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for a skin condition. 

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until the VBA AMC notifies him; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claim and may result in a denial.  38 C.F.R. 
§ 3.655 (2004).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


